DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Subspecies B2, corresponding to claim 3, in the reply filed on 11/30/22 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/22.

Claim Objections
Claim 3 is objected to because of the following informalities requiring appropriate correction:
In claim 3 line 4: “a shoe lace” should be amended to recite “a shoe lace having first and second ends” for improved clarity.
In claim 3 line 10: “said eyelets” should be “said plurality of spaced apart first eyelets”.
In claim 3 line 19: “said eyelets” should be “said plurality of spaced apart first eyelets”.
In claim 3 line 24: “said body member” should be “said flexible body member”.
In claim 3 line 26: “said body member” should be “said flexible body member”.
In claim 3 line 30: “said first strap” should be “said flexible first strap”.
In claim 3 line 30: “said body member” should be “said flexible body member”.
In claim 3 line 31: “said first strap” should be “said flexible first strap”.
In claim 3 line 32: “said body member” should be “said flexible body member”.
In claim 3 line 33: “said first strap” should be “said flexible first strap”.
In claim 3 line 33: “the ankle of the wearer” should be “an ankle of a wearer”.
In claim 3 line 34: “said first strap” should be “said flexible first strap”.
In claim 3 line 38: “said first strap” should be “said flexible first strap”.
In claim 3 line 38: “said second strap” should be “said elongated and flexible second strap”.
In claim 3 line 40: “said second strap” should be “said elongated and flexible second strap”.
In claim 3 line 42: “said second strap” should be “said elongated and flexible second strap”.
In claim 3 line 45: “said lateral tensioning member” should be “said flexible and stretchable lateral tensioning member”.
In claim 3 line 45: “said lateral loops” should be “said plurality of spaced apart lateral loops”.
In claim 3 line 46: “said lateral loops” should be “said plurality of lateral loops”
In claim 3 line 46: “said second strap” should be “said elongated and flexible second strap”.
In claim 3 line 48: “said medial tensioning member” should be “said flexible and stretchable medial tensioning member”.
In claim 3 line 48: “said medial loops” should be “said plurality of spaced apart medial loops”.
In claim 3 line 49: “said medial loops” should be “said plurality of medial loops”.
In claim 3 line 49: “said second strap” should be “said elongated and flexible second strap”.
In claim 3 line 50: “said lateral tensioning member” should be “said flexible and stretchable lateral tensioning member”.
In claim 3 line 52: “said medial tensioning member” should be “said flexible and stretchable medial tensioning member”.
In claim 3 line 54: “one end” should be amended to recite “the first end” for improved clarity.’
In claim 3 line 55: “the one end” should be amended to recite “the first end” for improved clarity.
In claim 3 line 55: “said eyelets” should be “said plurality of spaced apart first eyelets”.
In claim 3 line 57: “the other end” should be amended to recite “the second end” for improved clarity.
In claim 3 line 58: “some of eyelets” should be “some of the plurality of spaced apart first eyelets”.
In claim 3 line 58: “the other end” should be amended to recite “the second end” for improved clarity.
In claim 3 line 61: “the ends” should be amended to recite “the first and second ends” for improved clarity.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3 includes the term “means”, satisfying the first prong of this analysis.  Further, the term “means” is modified by the functional language “joined” (line 20); “secure” (line 34), satisfying the second prong. Lastly, the claims only specify a means for joining the lower ends of the lateral/medial portions (line 20) and a means to secure the first/second ends of the first strap around the ankle (line 34) without giving sufficient structure, material or acts for achieving this function. Thus, for claim 3, the phrases “means to secure” and the recited joining “means” will be interpreted as being limited to use of such means as described in the specification and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "said lower end" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said lower end" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10596023. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786